Citation Nr: 1411535	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-43 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD.

Although service connection for PTSD was denied in an un-appealed rating decision in June 2001; VA adopted liberalizing changes to its regulations that created a new basis of entitlement to service connection.  See Ervin v. Shinseki, 24 Vet. App. 318, 320 (2011) (interpreting 38 C.F.R. § 3.304(f)(3) (2013)).  The Veteran is entitled to de novo adjudication of the claim without the need for new and material evidence to reopen the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 125-7 (2004).


FINDING OF FACT

The Veteran has a diagnosis of PTSD based on in-service combat stressors for which there is also credible supporting evidence.    


CONCLUSION OF LAW

The criteria for an award of service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Credible supporting evidence is not required in the case of a combat Veteran whose claim is based on a combat stressor.  Id.

The Veteran's only psychiatric diagnosis of record is PTSD.  He underwent a VA examination in May 2001, and he was found to meet the DSM-IV criteria for PTSD related to his experiences in Vietnam.  A Vet Center counseling therapist has also assessed the Veteran with PTSD associated with his experiences in Vietnam.  The JSRRC Coordinator has verified the Veteran's stressors, although these are combat related and would not necessarily required verification.  The Veteran has reported (in his October 2010 substantive appeal and at his February 2010 VA examination) panic attacks and nightmares involving his experiences in Vietnam.  

The February 2010 VA examiner found that the Veteran had PTSD symptoms, but not did meet the DSM-IV criteria for PTSD.  The examiner did not what criteria were absent.  The opinions of the May 2001 VA examiner and the Vet Center counseling therapist, and the Veteran's credible reports place the evidence in at least equipoise.  The claim is therefore, granted. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


